PER CURIAM.
This is an appeal from the summary denial of a motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850, in which Owens alleged that the trial court did not give him credit on his present sentence, imposed upon revocation of community control which followed a term of imprisonment, for time served and gain time earned on the previously-imposed split sentence.
Although it is not clear from the motion and the trial court’s order which summarily denied the motion exactly how much time Owens was credited on his present sentence, it is apparent from the trial court’s order that it did not credit Owens with the time he served on his previously-imposed split sentence nor with the gain time that he earned while serving that sentence. This was error. State v. Green, 547 So.2d 925 (Fla.1989). Accordingly, we reverse the summary denial of Owens’ motion and *42remand for further proceedings consistent with Green.
LEHAN, A.C.J., and FRANK and ALTENBERND, JJ., concur.